DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “a sample supplier that supplies a sample to be analyzed at a position farther downstream than the flow path switch valve” which is unclear. It is unclear whether the sample supplier is downstream of the switch valve, or merely that the sample is analyzed downstream of the switch valve.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200348270 to Nakayama (equivalent to WO 2019111438), in view of US 20140157878 to Ohashi.
Regarding Claim 1, Nakayama discloses a liquid chromatograph (Figs. 1-10, liquid chromatograph 1A-1J; ¶¶ [0038]-[0050]) comprising: a first flow path (Figs. 1-10, measurement flow path 18; ¶¶ [0038]-[0050]); a second flow path (Figs. 1-10, analysis flow path 4; ¶¶ [0038]-[0050]); a first aqueous solvent supplier that supplies an aqueous solvent (Figs. 1-10, mobile phase feeding flow path 2 with feeding unit 6; ¶¶ [0038]-[0050]); a flow path switch valve that is switchable between a first flow path state where the aqueous solvent supplied by the first aqueous solvent supplier is guided to the first flow path and a second flow path state where the aqueous solvent supplied by the first aqueous solvent supplier is guided to the second flow path (Figs. 1-10, three-way valve 16; ¶¶ [0038]-[0050]); a pH meter that is provided in the first flow path and measures a pH of the aqueous solvent flowing through the first flow path when the flow path switch valve is in the first flow path state (Figs. 1-10, pH measuring instrument 20; ¶¶ [0038]-[0050]); a sample supplier that supplies a sample to be analyzed at a position farther downstream than the flow path switch valve (Figs. 1-10, sample injection part 14; ¶¶ [0038]-[0050]); a separation column into which the solvent that has passed through the second flow path and the sample supplied by the sample supplier are introduced (Figs. 1-10, analytical column 10; ¶¶ [0038]-[0050]); and a detector that detects the sample that has passed through the separation column (Figs. 1-10, detector 12; ¶¶ [0038]-[0050]). However, Nakayama is silent regarding an aqueous solvent as the mobile phase. Ohashi discloses an aqueous solvent as the mobile phase (Figs. 1-3, solvent containers 11a-11d; ¶¶ [0032]-[0036]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nakayama by providing an aqueous solvent as the mobile phase as in Ohashi in order to provide for a well-known alternative mobile phase for gradient analysis.
Regarding Claim 2, Ohashi discloses an organic solvent supplier that supplies an organic solvent (Figs. 1-3, solvent containers 12a-12d; ¶¶ [0032]-[0036]); and a mixer that mixes the aqueous solvent flowing through the second flow path when the flow path switch valve is in the second flow path state with the organic solvent supplied by the organic solvent supplier (Figs. 1-3, gradient mixer 17; ¶¶ [0032]-[0036]), and the solvents mixed by the mixer and the sample supplied by the sample supplier are introduced into the separation column (Figs. 1-3, output of gradient mixer 17 and auto-sampler 20 to one of the columns 32a-32f; ¶¶ [0032]-[0036]), and Nakayama discloses the flow path switch valve is provided at a position farther upstream than the mixer (Figs. 1-10, three-way valve 16 upstream of mixer 8; ¶¶ [0038]-[0050]).
Regarding Claim 3, Ohashi discloses the first aqueous solvent supplier includes a selector that selects one or more types of aqueous solvents from a plurality of types of aqueous solvents (Figs. 1-3, solvent selection valve 15 for solvent containers 11a-11d; ¶¶ [0032]-[0036]), and a liquid sending pump that pumps the aqueous solvent selected by the selector (Figs. 1-3, liquid-sending pump P.sub.A; ¶¶ [0032]-[0036]), and Nakayama discloses the flow path switch valve is provided between the liquid sending pump and the mixer (Figs. 1-10, three-way valve 16 between mixer 8 and feeding unit 6; ¶¶ [0038]-[0050]), and guides the aqueous solvent that is pumped by the liquid sending pump to the mixer through the second flow path when being in the second flow path state (Figs. 1-10, three-way valve 16 upstream of mixer 8; ¶¶ [0038]-[0050]).
Regarding Claim 4, Ohashi discloses the first aqueous solvent supplier includes a selector that selects one or more types of aqueous solvents from a plurality of types of aqueous solvents (Figs. 1-3, solvent selection valve 15 for solvent containers 11a-11d; ¶¶ [0032]-[0036]), and a liquid sending pump that pumps the aqueous solvent selected by the selector (Figs. 1-3, liquid-sending pump P.sub.A; ¶¶ [0032]-[0036]), and Nakayama discloses the flow path switch valve guides the aqueous solvent through the second flow path when being in the second flow path state (Figs. 1-10, three-way valve 16 upstream of mixer 8; ¶¶ [0038]-[0050]). Ohashi and Nakayama do not explicitly disclose that the flow path switch valve is provided between the selector and the liquid sending pump. It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nakayama in view of Ohashi by providing the flow path switch valve is provided between the selector and the liquid sending pump.in order to provide for a well-known alternative arrangement for pH determination in a mobile phase. See MPEP 2144.04-VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS - A. Reversal of Parts - In reGazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).
Regarding Claim 5, Ohashi discloses a second aqueous solvent supplier that supplies an aqueous solvent (Figs. 1-3, solvent containers 12a-12d; ¶¶ [0032]-[0036]); and a mixer that mixes the aqueous solvent supplied by the first aqueous solvent supplier with the aqueous solvent supplied by the second aqueous solvent supplier (Figs. 1-3, gradient mixer 17; ¶¶ [0032]-[0036]), and Nakayama discloses the flow path switch valve guides the aqueous solvents mixed by the mixer to the first flow path when being in the first flow path state (Figs. 1-10, three-way valve 16; ¶¶ [0038]-[0050]); and guides the aqueous solvents mixed by the mixer to the second flow path when being in the second flow path state, (Figs. 1-10, three-way valve 16; ¶¶ [0038]-[0050]). and the solvent that has passed through the second flow path and the sample supplied by the sample supplier are introduced into the separation column introduced (Figs. 1-10, analytical column 10; ¶¶ [0038]-[0050]).
Regarding Claim 8, the method of the claim appears to be met by the operation of the liquid chromatograph according to claim 1.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Ohashi, and further in view of US 20170326474 to Olovsson.
Regarding Claim 6, Nakayama in view of Ohashi discloses the liquid chromatograph according to claim 1. However, although Nakayama discloses at ¶ [0022] “preventing the application of high pressure to the measuring instrument”, Nakayama in view of Ohashi are silent regarding a pressure in the first flow path is lower than 1 MPa. Olovsson discloses a pressure in the first flow path is lower than 1 MPa (¶ [0016]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nakayama in view of Ohashi by providing a pressure in the first flow path is lower than 1 MPa as in Olovsson in order to prevent damage to the sensor.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Ohashi, and further in view of US 20010027949 to Safir.
Regarding Claim 7, Nakayama in view of Ohashi discloses the liquid chromatograph according to claim 1. However, although Nakayama discloses at ¶ [0022] “preventing the application of high pressure to the measuring instrument” Nakayama in view of Ohashi are silent regarding a cross sectional area of the first flow path is larger than a cross sectional area of the second flow path. Safir discloses a cross sectional area of the first flow path is larger than a cross sectional area of the second flow path (¶ [0136]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Nakayama in view of Ohashi by providing a cross sectional area of the first flow path is larger than a cross sectional area of the second flow path as in Safir as a well-known means for reducing pressure to therefor prevent damage to the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852